DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application discloses and claims only subject matter disclosed in prior application no. PCT/EP2017/084023 filed 12/23/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division. 

Summary
Previously, a pre-appeal brief conference was filed on 06/14/2022, wherein prosecution was reopened.
Currently, instant claims 1-16 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because a new ground of rejection is presented below due to reopening caused by a pre-appeal conference; see new rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Instant claim 1 (and its corresponding dependent claims 2-16) recites “a composition of different chemical substances to the sample …”. It is unclear as to the quantity of substances that make up the composition. Furthermore, it is unclear as to the makeup and composition of these substances (Are the substances the same family of chemicals like salts, acids, bases, etc.?) and whether each individual substance is different from the other substances present in the composition or sample. The Examiner requests clarity regarding the makeup of the composition in relation to the claimed sample.
	Instant claim 1 (and its corresponding dependent claims 2-16) recites “detecting and measuring one or both of a component and/or components of the sample by the mass spectrometer; detecting and measuring the composition or parts of the composition of different chemical substances with the mass spectrometer; and identifying the sample based on a detection of a substance detection signal pattern of the mass spectrometer including substance detection signals representing the composition of chemical substances.” Emphasis added. The instant method recites measuring the sample and composition with the mass spectrometry; however, it is unclear how the sample is identified via the detection signals (Is a reaction product stemming from a reaction between the sample and composition being measured, or are the sample and composition being measured simultaneously by the mass spectrometer so as to produce simultaneously overlapping spectra?). The Examiner requests clarity regarding the makeup of the composition in relation to the claimed sample.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,815,803 B2 (Kobold et al.).
In regards to instant claims 1-2 and 16; Kobold et al. discloses (abstract and fig. 1-15) a novel procedure of preparing samples for analysis by way of mass spectrometry, preferably liquid chromatograph mass spectrometry (“LC-MS/MS”). Kobold et al. recites (claims 8-11) a method of mass spectrometric analysis of a compound in a biological sample (“A method for tracking a sample identity during a process in an analysis system …”), the method comprising the steps of: providing a liquid biological sample comprising the compound (“providing a sample”); contacting the sample with an amount of magnetic particles, the particles having a hydrophobic surface; incubating the sample and the particles whereby the compound is adsorbed onto the hydrophobic surface (“processing the sample together with the composition …”); separating the particles from the liquid sample by applying a magnetic field and removing the liquid sample; eluting the compound from the particles; fractionating the eluate by way of liquid chromatography; and analyzing the compound in a fraction obtained from the chromatography step by way of mass spectrometry (encompassing the claimed “detection” steps that employ “mass spectrometry”).  Kobold et al. discloses (col. 1, line 45 to col. 2, line 26) that within the technology of liquid chromatography to employ different “polarities” for analyzed compounds, the mobile phase, and/or the stationary phase:  (the mobile and stationary phases further encompassing “adding a composition of different chemical substances to the sample …” and “wherein the composition of different chemical substance is added to …”).  Kobold et al. further disclose (fig. 2 and 4; and col. 15, lines 9-26) the use of an internal standard employed during analysis and is measured along with a sample:  (encompassing “adding a composition of different chemical substances to the sample … detectable by the mass spectrometer,”; “wherein the composition of different chemical substance is added to …”; and “wherein the method further comprises producing a digital result indicating the existence of the one or both of the component and/or components of the sample corresponding to a concentration detectable by the mass spectrometer.”).  
NOTE:  The Examiner takes the position that the claimed “sample” and “composition of different chemical substances to the sample” can both be detected, measured, and identified by the claimed LC-MS/MS such that they both overlap as a sample being analyzed by the LC-MS/MS. 
Kobold et al. does not explicitly teach “adding a composition of different chemical substances to the sample with a concentration detectable by the mass spectrometer, wherein the chemical substances are selected from the group consisting of peptides, derivatives of peptides, peptide nucleic acids, oligonucleotides and oligomers and combinations thereof,”. However, Kobold et al. discloses (col. 5, line 51 - col. 6, line 39) the extraction of analytes from plasma, serum, and whole blood in which lipids, peptides (emphasis added), and proteins, among others, are particularly abundant. One of ordinary skill in the art would understand that the samples of Kobold et al. include peptides, etc. (see above). Kobold et al. expressly discloses (col. 5, line 51 - col. 6, line 39) analyzing analytes containing abundant amounts of lipids, peptides, and proteins, among other material. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to understand that components like peptides are contained within the sample of Kobold et al. (col. 5, line 51 - col. 6, line 39).

In regards to instant claims 3-5, 7, 9, and 15; Kobold et al. recites (claims 8-11) magnetic particles having a hydrophobic surface (“… configured to prevent retaining thereof …”).  Kobold et al. discloses (col. 1, line 45 to col. 2, line 26) that within the technology of liquid chromatography to employ different “polarities” for analyzed compounds, the mobile phase, and/or the stationary phase.  Kobold et al. further discloses (col. 9, lines 19-28) magnetic polymer (“oligomers” being well-known to be a type of polymer) particles that contain paramagnetic or superparamagnetic crystals, and with a surface that can be modified chemically: (encompassing “a mixture of isobaric oligomers …”).
In regards to instant claims 6-7; Kobold et al. discloses (col. 4, line 61 to col. 5, line 9) the use of magnetic particles that are surface-“derivatized” with reversed-phase ligands.
In regards to instant claim 8; Kobold et al. discloses (col. 11, line 45 to col. 12, line 28) that the magnetic particles can be magnetic nanoparticles or polymer particles containing magnetic pigment particles, and further having a functionalized surface (the functionalized surface encompassing “a labeling group of molecular weight coding …”) for reactions with a compound of interest. 
In regards to instant claims 10-12; Kobold et al. discloses (col. 1, line 45 to col. 2, line 26) that within the technology of liquid chromatography to employ different “polarities” for analyzed compounds, the mobile phase, and/or the stationary phase.  Kobold et al. further discloses (col. 12, lines 38-49) low molecular weight (LMW) compounds having “lipophilic” character (encompassing the claimed “lipophilic” features of the instant claims).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,815,803 B2 (Kobold et al.) in view of U.S. 2006/0186028 A1 (Hughes).
In regards to instant claim 13 which is dependent upon previously rejected instant claim 1 above; Kobold et al. discloses (abstract and fig. 1-15) a novel procedure of preparing samples for analysis by way of mass spectrometry, preferably “LC-MS/MS”.  Kobold et al. recites (claims 8-11) a method of mass spectrometric analysis of a compound in a biological sample (“A method for tracking a sample identity during a process in an analysis system …”), the method comprising the steps of:  fractionating the eluate by way of “liquid chromatography”; and analyzing the compound in a fraction obtained from the chromatography step by way of mass spectrometry (“detecting and measuring … by the mass spectrometer…”).
Kobold et al. does not disclose, “… wherein the liquid chromatograph comprises a liquid chromatography separation station comprising a plurality of liquid chromatography channels, wherein the chemical substance is assigned to one of the plurality of liquid chromatography channels.”  However, Hughes discloses (abstract and fig. 1A-2C) a mass spectrometer with a liquid chromatography system.  The liquid chromatography system (fig. 1A-2C) of Hughes comprises switching valves V1-V2 (“a liquid chromatography separation station”), wherein ports 1-10 (“a plurality of liquid chromatography channels”) can be switched between pre-column 6 and/or analytical column 21 (para. [0083]-[0084]) before analysis with the mass spectrometer.  Kobold et al. and Hughes (in their respective abstracts and figures) both disclose systems comprising liquid chromatography and mass spectrometry; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the liquid chromatography system including switching valves V1-V2 with ports 1-10 of Hughes in place of the liquid chromatograph of Kobold et al. that connects to a tandem mass spectrometer (also discussed in para. [0012] of Hughes as well) for the purpose of extending time spent analyzing species or analytes of interest that elute from a liquid chromatography column to enable observed ion counts to be increased and the signal to noise ratio to be increased - or to allow more experiments to be performed when multiple components are co-eluting (para. [0073] of Hughes) - this is seen to be advantageous to one of ordinary skill in the art in order to process more samples accurately.

In regards to instant claim 14; the liquid chromatography system (fig. 1A-2C) of Hughes comprises switching valves V1-V2 (“a liquid chromatography separation station”), wherein ports 1-10 (“a plurality of liquid chromatography channels”) can be switched between pre-column 6 and analytical column 21 (para. [0083]-[0084]):  (encompassing “the number of liquid chromatography channels”).  Hughes discloses (para. [0073]) extending time spent analyzing species or analytes of interest that elute from a liquid chromatography column to enable observed ion counts to be increased and the signal to noise ratio to be increased - or to allow more experiments to be performed when “multiple” components are co-eluting (encompassing “the number of compositions”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797